First of all, I have the honour to convey to the peoples of the nations represented here greetings and best wishes for their peace and prosperity from His Excellency Mr. Gurbanguly Berdimuhamedov, President of Turkmenistan.
I would like to congratulate Mr. Peter Thomson on his election to the presidency of the General Assembly at its seventy-first session and to wish him every success in his responsibilities. I would also like to express our appreciation to Mr. Mogens Lykketoft, President of the Assembly at its seventieth session, for his effective work.
The current state of global realities and the nature and direction of their political, economic and social processes require Governments and major international organizations to cooperate ever more closely and with greater coordination if they are to achieve their principal shared goal of ensuring international peace
and security and preserving the legal and institutional pillars that form the foundation of today’s world order. The effectiveness of that cooperation, and our ability to strike a reasonable balance between national interests and those of the international community as a whole, will also determine to a large degree our success in solving other no less important global problems in the areas of the environment, energy, food security and in combating terrorism, drug trafficking and other challenges.
Unfortunately, we are currently witnessing complex processes that are undermining global cooperation in those areas, foremost among them the ever-expanding area of the world with potential for conflict and the spread of breeding grounds for tension. Conflicts are escalating in various parts of the globe, and the parties involved in them increasingly resort to the use of force and military means. We are seeing brazen disregard and at times outright contempt for the rules of international law.
In view of the situation, Turkmenistan calls on Member States to evaluate such manifestations clearly and unambiguously and to join in supporting strict and scrupulous adherence to the principles and purposes of the Charter of the United Nations and the foundational international conventions, accords and agreements designed to resolve conflicts. We urge Member States to launch broad-based consultations with a view to identifying uniform conceptual approaches to de-escalating conflict based on international legal standards and under the leadership of the United Nations as a universal mechanism for settling disputes. We think it would be advisable to convene a special meeting of the General Assembly, within the framework of the seventy-first session, devoted to strengthening the role of international law in the maintenance of global peace and security.
The role of the peacebuilding tools at the international community’s disposal is growing, particularly the potential of the notion of neutrality and its conceptual foundations as a basis for strengthening general stability and security. That received special emphasis at the high-level international conference held in Ashgabat in December 2015 to mark the twentieth anniversary of Turkmenistan’s neutral status. We take this opportunity to express our deep gratitude to the Member States and international organizations that participated in the forum and contributed to its success. The conference’s final document reflects a willingness within the United Nations to consider Turkmenistan’s proposal for proclaiming an international day of neutrality. Our country has prepared a draft resolution for the General Assembly on the subject, and we urge the States Members of the United Nations to launch a discussion of the text during this session.
The civilized world is facing a threat that transcends national borders and political and ideological doctrines. Terrorism falls outside human morality and threatens to undermine the entire world order and its principles, values and foundations. It is precisely for that reason that the fight against it must be conducted simultaneously at the global, regional and national levels, taking into account the specific circumstances and political and social realities of each.
For the States of our region, it is crucial that we ensure effective, coordinated action through the implementation of the United Nations Global Counter- Terrorism Strategy in Central Asia. The work in that area has recently been significantly intensified and multilateral cooperation in various fields has been strengthened. Major international forums on the issue, organized on Turkmenistan’s initiative, have helped to give our joint efforts an essential, clearly defined and substantive regional context. The major documents adopted on the issue in 2011, the Ashgabat Declaration and Action Plan on countering terrorism in Central Asia, will serve as its road map. We believe that they contribute to multilateral efforts aimed at combating the terrorist threat, and their practical implementation will go a long way towards ensuring our shared success in this work. We look forward to more active international cooperation, including that of the United Nations Regional Centre for Preventive Diplomacy for Central Asia.
Exactly a year ago today, within these very walls, the World Summit adopted the long-term 2030 Agenda for Sustainable Development and the 17 Sustainable Development Goals (SDGs). These are our common responsibility, our common objectives. In that context, I would like to specifically stress the need for the implementation of the SDGs in the national plans and programmes of all States Members of the United Nations. Turkmenistan will responsibly and constructively continue to address those issues. Turkmenistan, jointly with the United Nations Development Programme and other United Nations agencies, has developed appropriate indicators for the elaboration of its national programmes. Just a few days ago, those indicators were officially adopted by the Government of Turkmenistan.
One of the main focuses of the General Assembly at its current session is the desire for Member States to continue the wide-ranging dialogue on climate change as the most important element of the United Nations comprehensive strategy for the achievement of the SDGs. In our view, national and international instruments are the most important tools for meeting the SDGs. It is appropriate to recall that Turkmenistan’s President, speaking at the United Nations Conference on Sustainable Development, said that progress could not be selective and that development would not be truly sustainable and long-lasting unless it were comprehensive and the undeniable right and heritage of all nations, States, regions and continents, without exception.
Turkmenistan fully embodies that tenet in its main approach to the global environmental agenda. Our country has begun to implement its national development plans, which are aligned with the Sustainable Development Goals, with a true sense of responsibility. At the legislative level, we have adopted the national climate change strategy, which provides for a gradual transition to environmental safety standards in all major spheres of industrial activity. The strategy envisages the priority development of high-technology industries and the creation of conditions for the development of the green economy as a fundamental element for the functioning of our entire infrastructure.
Tomorrow, Turkmenistan will sign the Paris Agreement on Climate Change. We regard that step as a landmark in the overall implementation of environmental tasks and goals. In that connection, we believe that it is high time to fulfil the core of the Paris Agreement by intensifying United Nations efforts aimed at developing new international rules linked to climate change and environmental protection.
At the same time, we need to begin preparing specific regional plans for the near and medium term. We suggest the convening next year, under the auspices of the United Nations, of a special conference dedicated to ways of improving the environmental situation in Central Asia. This year, Turkmenistan will assume the chairmanship of the International Fund for Saving the Aral Sea. Very shortly, we will begin broad consultations with the States of the region and United Nations specialized entities with a view to developing overall policy and specific arrangements for our joint work during the upcoming period. In Central Asia, we have major reasons to focus on water resources — how they impact regional development, the overall environment and social and economic problem, and what role they play in resolving serious environmental issues. Given the conditions, it has become extremely important for the States of the region to design a unified strategy on the issue of the use and preservation of water resources.
Our country accords top priority to cooperation with the United Nations. In that regard, we believe it is advisable to step up the efforts aimed at implementing the decisions reached at the seventh World Water Forum, held in 2015 in Daegu, Republic of Korea. We view international cooperation in fighting desertification and soil degradation as important areas of work. In 2014, Turkmenistan hosted an international conference on desertification and soil degradation in Central Asia, which was organized jointly by the Government and the United Nations. Delegations from many States took part in the conference, together with international organizations. The outcome document of the conference defines the areas of future work on those issues, which we believe deserve the most scrupulous attention and evaluation at the level of the United Nations.
Today, an effective model for international cooperation is urgently required to reduce the risks of natural disasters. Turkmenistan firmly believes that efforts aimed at reducing the risk of disasters should be automatically incorporated into future programmes and plans for sustainable development and should be implemented with close cooperation at the bilateral, regional and international levels. We call upon Member States to intensify their efforts in that area, on the basis of the Sendai Framework for Disaster Risk Reduction 2015-2030, which was adopted last year at the Sendai Conference.
Today, as a result of various circumstances, we are facing acute problems because of the number of migrants, refugees and stateless people. It is apparent that there are no magic formulas for solving these problems. Nevertheless, in our view, it is high time to devise targeted international cooperation initiatives, tailored to each specific situation. A key role in that regard should be played by specialized entities of the United Nations, including the Office of the United Nations High Commissioner for Refugees and the Office of the United Nations High Commissioner for Human Rights, and by the International Migration Organization, the International Federation of Red Cross and Red Crescent Societies and other organizations. We stand ready to assist them to the utmost. Our country has had positive experiences in that area. In 2012, jointly with the United Nations and the Organization of Islamic Cooperation, we hosted an international ministerial conference on refugees in the Muslim world. In June 2014, the Government of Turkmenistan, jointly with the International Migration Organization and the Office of the United Nations High Commissioner for Refugees, organized the International Conference on Migration and Statelessness: Identifying Challenges and the Way Forward, which was held in Ashgabat.
We call upon all Member States to step up efforts aimed at implementing the main provisions of the outcome documents of those international forums. We also reaffirm our desire and readiness to continue to work closely with the United Nations, Member States and all interested parties in solving this pressing problem of our times.
The comprehensive achievement of the SDGs must be viewed as the main pillar of the Organization’s global strategy, which not only has political, social and economic components but is also a moral framework for the modern world order. A great deal has already been achieved. In that connection, we note the role of Secretary-General Ban Ki-moon, whose determination, political will and persistence have enabled us to achieve some results.
Notwithstanding the diversity of tasks facing each individual country, we are brought together by our common hopes, concerns and threats. Turkmenistan stands ready to search together with its partners for new approaches and ways to overcome the challenges facing humankind. We reaffirm our steadfast commitment to cooperate with the United Nations, our active involvement in, and support for, its political and diplomatic efforts aimed at preserving and strengthening the existing architecture of global security and implementing its plans and programmes in the economic, social, environmental, humanitarian and other areas. Turkmenistan regards its partnership with the United Nations as a strategic foundation for all its work in the international arena.
